THE ATTORNEY GENERAL HAS RECEIVED YOUR LETTER ASKING ON BEHALF OF YOUR BOARD FOR AN OFFICIAL OPINION ON WHETHER 11 O.S. 49-100.1(7) (1988), DEFINING "NORMAL RETIREMENT DATE," IS GOOD AUTHORITY FOR THE BOARD'S LONGSTANDING POLICY AND PRACTICE OF STARTING ALL RETIREMENT AND PENSION PAYMENTS ON THE FIRST DAY OF THE MONTH "REGARDLESS OF THE DATE THE FIREFIGHTER TERMINATES FROM THE CITY DURING THE PREVIOUS MONTH."
ASSISTANT ATTORNEY GENERAL HUGH COLLUM HAS ADVISED ME THAT IN CURRENTLY PENDING CASE NO. CJ-89-3441 IN THE DISTRICT COURT OF OKLAHOMA COUNTY, CARL SMITH V. OKLAHOMA POLICE PENSION AN RETIREMENT BOARD, THE EXACT SAME LANGUAGE DEFINING "NORMAL RETIREMENT DATE" AS FOUND IN THE STATUTE YOU CITE IS AT ISSUE. (THE STATUTORY CITATION FOR THE LANGUAGE UNDER REVIEW IN THAT CASE IS 50 O.S. 101(8) (1988).)
IT IS A LONGSTANDING POLICY OF THE ATTORNEY GENERAL'S OFFICE NOT TO ISSUE OFFICIAL OPINIONS ON MATTERS AND ISSUES PENDING IN CURRENT LITIGATION. WE THEREFORE MUST DECLINE TO ISSUE AN OFFICIAL OPINION IN RESPONSE TO YOUR REQUEST. WE SHALL, OF COURSE, TRY TO KEEP YOU INFORMED OF THE COURT'S DECISION ON THE ISSUE.
(NED BASTOW)